Citation Nr: 1127082	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-24 214	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from December 1965 to December 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was before the Board in February 2008, when it was remanded for additional development, and in March 2010, when the Board denied service connection for heart disease and throat cancer and remanded for additional development the matters of service connection for hypertension and diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The March 2010 Board remand directed the RO (via the AMC) to complete development with respect to the Veteran's allegations of Agent Orange/other chemical exposure while serving at Fort McClellan and to obtain complete clinical records of all evaluations and treatement the Veteran received from identified sources and specifically from the VA Medical Center (MC) in East Orange, New Jersey.  

The Veteran claims exposure to herbicides and various other chemicals while he was stationed at Fort McClellan and Fort Drum.  His November 2010 statement claims exposure to mustard gas at Fort McClellan.  The record shows that he attended the U.S. Army Chemical School at Fort McClellan, Alabama, and served as a smoke generator operator at Fort McClellan from May 1966 to December 1967, and that he had Active Duty for Training (ACDUTRA) at Camp Drum.  

Notably, according to the VA Adjudication Manual, one step in the development process in attempting to confirm whether a veteran was exposed to Agent Orange or mustard gas is to send the requisite information to C & P Service personnel who will review the information and/or forward the information to the appropriate authority who will be able to aid in the confirmation of exposure.  See M21-1MR, Part IV, Subpart ii, ch. 1, sec. F.22. (2010) (addressing the development of claims based on the effects of exposure to mustard gas or Lewisite); M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.10.n. (addressing verification of herbicide exposure in locations other than in Vietnam).

A review of the claims file found that the RO completed the requested development as to the Veteran's alleged Agent Orange exposure at Fort Drum and Fort McClellan.  (See October 2004 and September 2010 responses from Compensation and Pension (C & P) Service and November 2010 response from U.S. Army & Joint Services Records Research Center (JSRRC) via Defense Personnel Records Information Retrieval System (DPRIS))  However, such development was not completed as to exposure to other chemicals.  Development for confirmation of mustard gas exposure must be completed even if the evidence does not establish a mustard gas induced condition enumerated at 38 C.F.R. § 3.316.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 19094); see also Stegall v. West, 11 Vet. App. 268 (1998) (and March 2010 Board remand).

Regarding development for complete clinical records of all evaluations and treatment the Veteran received for hypertension and diabetes mellitus, a March 2010 letter to the Veteran asked him to complete an enclosed VA Form 21-4142 identifying the medical providers of any and all treatment and evaluations he received for hypertension and diabetes since his discharge from military service.  This letter did not specifically request authorization to obtain records from his employer (variously identified as Transport of New Jersey, Public Service Coordinated Transport, and New Jersey Transit Bus Operations Inc.).  He did not respond, and the RO did not obtain records from the East Orange VAMC as the March 2010 Board remand had instructed.  Regarding East Orange VAMC records, it is well-established that records in the possession of VA that may have an impact on the adjudication of a claim are constructively of record, and must be secured.  
The Veteran is advised that under 38 C.F.R. § 3.158(a) if evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received with a year of the request, the claim is to be considered abandoned.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Hence, this case is not ready for appellate review, but must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for hypertension and diabetes since his discharge from service, and to provide the releases necessary for VA to secure records of any such private treatment.  The RO should secure for the record copies of complete clinical records of all such evaluations and treatment from the identified sources (to specifically include records from his employer and the East Orange, New Jersey VAMC).  If any private provider does not respond to the RO's request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  If any VA records are unavailable, it should be so certified for the record (along with a description of the scope of the search conducted).

2.  The Board notes that claims seeking benefits based on exposure to Mustard Gas must now (effective for claims filed after January 19, 2005) be processed by the Muskogee Oklahoma VARO.  The instant claims were filed prior to that date.  However, the mustard gas exposure theory of entitlement was raised after that date.  The RO should ascertain whether such claims require Muskogee RO processing and if so forward the Veteran's claims file to Muskogee for that purpose.
 
If the instant case does not require Muskogee RO processing, the RO should conduct appropriate development to determine whether the Veteran was exposed to mustard gas during service, especially in the course of his duties as a smoke generator operator at Fort McClellan.  See M21-1MR, Part IV, Subpart ii, ch. 1, sec. F.22.

If it is verified that the Veteran was indeed exposed to a toxic chemical/mustard gas, the RO should arrange for the Veteran's claims file to be forwarded to an appropriate physician for a medical advisory opinion as to whether his diagnosed diabetes mellitus is related to such exposure.  The consulting physician must explain the rationale for the opinion.

3.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

